GOSHORN, Chief Judge.
Tony M. Brown appealed his sentences for trespass in an occupied structure1 and indirect contempt of court for failing to appear at his pretrial conference and his trial. We find the contempt order adequately set forth the facts upon which the judgment was based and affirm. White v. Buck, 505 So.2d 36 (Fla. 5th DCA 1987).
For the trespass conviction, Brown was sentenced to 3V2 years in the Department of Corrections to be served concurrently with sentences for sale and delivery of cocaine. Because trespass in an occupied structure is a first degree misdemeanor punishable by no more than 1 year imprisonment,2 we modify this sentence to conform to the statutory maximum. Brister v. State, 562 So.2d 452 (Fla. 5th DCA 1990); Warren v. State, 561 So.2d 36 (Fla. 5th *456DCA 1990); Freeman v. State, 576 So.2d 415 (Fla. 3d DCA 1991).
Judgments AFFIRMED; Sentences AFFIRMED as modified.
HARRIS and PETERSON, JJ., concur.

. § 810.08(2)(b), Fla.Stat. (1989).


. § 775.082(4)(a), Fla.Stat. (1989).